DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2020 and 04/28/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-11:
Step 1
Claims 1-11 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of authenticating an account owner upon payment between accounts, and thereafter updating the account owner status. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed causing at least one of KYC, AML, and accredited investor review to be performed for an owner of the transaction account and when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, adding or removing at least one indication of the owner's status is an example of fundamental economic principles or practices because it involves mitigating risk related to the account owner. Additionally, the claimed receiving payment of an amount from a transaction account to another account is an example of commercial or legal interactions because it involves business relations of payment between accounts. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving payment of an amount of cryptocurrency from a transaction account to another account
when the payment of the amount of cryptocurrency is received at the another account from the transaction account, causing at least one of KYC, AML, and accredited investor review to be performed for an owner of the transaction account
when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, adding or removing at least one indication of the owner's status in a distributed ledger

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “of cryptocurrency” generally links the use of the judicial exception to a particular technological environment, that being of cryptocurrency payments. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-10 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 3 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 4 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 4 recites the additional element of “to the distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 5 recites the additional element of “to the owner of the transaction account”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 6 recites the additional element of “to the distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7 recites additional details of the type of data included in the transaction account. Therefore, it recites additional abstract ideas.
Claim 8 recites additional details of the type of data included in the authority to add or remove each of the at least one tag. Therefore, it recites additional abstract ideas.
Claim 9 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 9 recites the additional element of “to the distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 10 recites the additional element of “to the distributed ledger … to at least one whitelist implemented on at least one smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 11 recites the additional element of “to the distributed ledger … from at least one whitelist implemented on at least one smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claims 12-22:
Step 1
Claims 12-22 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 12 recites (i.e., sets forth or describes) an abstract idea of authenticating an account owner upon payment between accounts, and thereafter updating the account owner status. Specifically, but for the additional elements, claim 12 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed causing at least one of KYC, AML, and accredited investor review to be performed for an owner of the transaction account and when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, adding or removing at least one indication of the owner's status is an example of fundamental economic principles or practices because it involves mitigating risk related to the account owner. Additionally, the claimed receiving payment of an amount from a transaction account to another account is an example of commercial or legal interactions because it involves business relations of payment between accounts. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
at least one processor
at least one memory communicatively coupled to the at least one processor
wherein the at least one processor is configured to: 
receive payment of an amount of cryptocurrency from a transaction account to another account
when the payment of the amount of cryptocurrency is received at the another account from the transaction account, cause at least one of KYC, AML, and accredited investor review to be performed for an owner of the transaction account
when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, add or remove at least one indication of the owner's status in a distributed ledger

Step 2A Prong Two
Claim 12 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “of cryptocurrency” generally links the use of the judicial exception to a particular technological environment, that being of cryptocurrency payments. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 12, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 13-22 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 13 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 14 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 15 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 15 recites the additional element of “to the distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 16 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 16 recites the additional element of “to the owner of the transaction account”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 17 recites the additional element of “to the distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 18 recites additional details of the type of data included in the transaction account. Therefore, it recites additional abstract ideas.
Claim 19 recites additional details of the type of data included in the authority to add or remove each of the at least one tag. Therefore, it recites additional abstract ideas.
Claim 20 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 20 recites the additional element of “to the distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 21 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 21 recites the additional element of “to the distributed ledger … to at least one whitelist implemented on at least one smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 22 recites the abstract idea of authenticating an account owner. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 22 recites the additional element of “to the distributed ledger … from at least one whitelist implemented on at least one smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0370807 A1 to Hu et al. (hereinafter “Hu”) in view of US 2019/0318351 A1 to Ardashev et al. (hereinafter “Ardashev”).

Claim 1: 
Hu discloses:
receiving payment of an amount of cryptocurrency from a transaction account to another account (paras 73-74)
when the payment of the amount of cryptocurrency is received at the another account from the transaction account, causing at least one of KYC, AML, and accredited investor review to be performed for an owner of the transaction account (paras 73-74)
Hu does not disclose:
when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, adding or removing at least one indication of the owner's status in a distributed ledger
Ardashev, an analogous art of blockchain transactions, discloses:
when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, adding or removing at least one indication of the owner's status in a distributed ledger (paras 16, 18-22, 26-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu to include when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, adding or removing at least one indication of the owner's status in a distributed ledger, as disclosed in Ardashev. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Ardashev, paras 2-5).

Claim 2: 
The combination of Hu in view of Ardashev discloses all limitations of claim 1. Hu further discloses:
receiving identity data about the owner of the transaction account and receiving payment for identity services (para 74)

Claim 3: 
The combination of Hu in view of Ardashev discloses all limitations of claim 2. Hu further discloses:
causing at least one of KYC, AML, and accredited investor review to be initially performed (para 74)





Claim 4: 
The combination of Hu in view of Ardashev discloses all limitations of claim 3. Ardashev further discloses:
adding an indication of the owner's status to the distributed ledger when the at least one of KYC, AML, and accredited investor review is initially performed successfully (paras 16, 18-22, 26-27)

Claim 5: 
The combination of Hu in view of Ardashev discloses all limitations of claim 1. Ardashev further discloses:
sending an indication of a result of the at least one of the KYC, AML, and accredited investor review to the owner of the transaction account (paras 16, 18-22, 26-27)

Claim 6: 
The combination of Hu in view of Ardashev discloses all limitations of claim 1. Ardashev further discloses:
wherein adding at least one indication of the owner's status to the distributed ledger comprises recording at least one tag into the transaction account (paras 16, 18-22, 26-27)

Claim 7: 
The combination of Hu in view of Ardashev discloses all limitations of claim 6. Hu further discloses:
wherein the transaction account is a transaction address on the distributed ledger (para 64)

Claim 8: 
The combination of Hu in view of Ardashev discloses all limitations of claim 6. Ardashev further discloses:
wherein exclusive authority to add or remove each of the at least one tag is held by a respective person or entity possessing a respective qualifier token associated with the respective tag (paras 16, 18-22, 26-27)

Claim 9: 
The combination of Hu in view of Ardashev discloses all limitations of claim 1. Ardashev further discloses:
wherein removing at least one indication of the owner's status to the distributed ledger comprises removing at least one tag from the transaction account (paras 16, 18-22, 26-27)

Claim 12: 
Hu discloses:
at least one processor;  and at least one memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to (para 102)
receive payment of an amount of cryptocurrency from a transaction account to another account (paras 73-74)
when the payment of the amount of cryptocurrency is received at the another account from the transaction account, cause at least one of KYC, AML, and accredited investor review to be performed for an owner of the transaction account (paras 73-74)
Hu does not disclose:
when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, add or remove at least one indication of the owner's status in a distributed ledger
Ardashev, an analogous art of blockchain transactions, discloses:
when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, add or remove at least one indication of the owner's status in a distributed ledger (paras 16, 18-22, 26-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu to include when the at least one of the KYC, AML, and accredited investor review causes a status of the owner of the transaction account to change, add or remove at least one indication of the owner's status in a distributed ledger, as disclosed in Ardashev. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Ardashev, paras 2-5).

Claim 13: 
The combination of Hu in view of Ardashev discloses all limitations of claim 12. Hu further discloses:
receive identity data about the owner of the transaction account and receive payment for identity services (para 74)



Claim 14: 
The combination of Hu in view of Ardashev discloses all limitations of claim 13. Hu further discloses:
cause at least one of KYC, AML, and accredited investor review to be initially performed (para 74)

Claim 15: 
The combination of Hu in view of Ardashev discloses all limitations of claim 14. Ardashev further discloses:
add an indication of the owner's status to the distributed ledger when the at least one of KYC, AML, and accredited investor review is initially performed successfully (paras 16, 18-22, 26-27)

Claim 16: 
The combination of Hu in view of Ardashev discloses all limitations of claim 12. Ardashev further discloses:
send an indication of a result of the at least one of the KYC, AML, and accredited investor review to the owner of the transaction account (paras 16, 18-22, 26-27)





Claim 17: 
The combination of Hu in view of Ardashev discloses all limitations of claim 12. Ardashev further discloses:
wherein adding at least one indication of the owner's status to the distributed ledger comprises recording at least one tag into the transaction account (paras 16, 18-22, 26-27)

Claim 18: 
The combination of Hu in view of Ardashev discloses all limitations of claim 17. Hu further discloses:
wherein the transaction account is a transaction address on the distributed ledger (para 64)

Claim 19: 
The combination of Hu in view of Ardashev discloses all limitations of claim 17. Ardashev further discloses:
wherein exclusive authority to add or remove each of the at least one tag is held by a respective person or entity possessing a respective qualifier token associated with the respective tag (paras 16, 18-22, 26-27)

Claim 20: 
The combination of Hu in view of Ardashev discloses all limitations of claim 12. Ardashev further discloses:
wherein removing at least one indication of the owner's status to the distributed ledger comprises removing at least one tag from the transaction account (paras 16, 18-22, 26-27)

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Ardashev and further in view of WO 2018-060951 A1 to Omar et al. (hereinafter “Omar”) in view of US 2019/0114706 A1 to Bell et al. (hereinafter “Bell”).

Claim 10: 
The combination of Hu in view of Ardashev discloses all limitations of claim 1. The combination of Hu in view of Ardashev does not disclose:
wherein adding at least one indication of the owner's status to the distributed ledger comprises adding the transaction account or the owner's public key to at least one whitelist implemented on at least one smart contract
Omar, an analogous art of blockchain transactions, discloses:
wherein adding at least one indication of the owner's status to the distributed ledger comprises adding the transaction account or the owner's public key to at least one whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu in view of Ardashev to include adding the transaction account or the owner's public key to at least one whitelist, as disclosed in Omar. One or ordinary skill in the art would have been motivated to do so in order to improve security (Omar, pages 1-6).
The combination of Hu in view of Ardashev in view of Omar does not disclose:
at least one whitelist implemented on at least one smart contract
Bell, an analogous art of blockchain transactions, discloses:
at least one whitelist implemented on at least one smart contract (para 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu in view of Ardashev in view of Omar to include at least one whitelist implemented on at least one smart contract, as disclosed in Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Bell, paras 3-7).

Claim 11: 
The combination of Hu in view of Ardashev discloses all limitations of claim 1. The combination of Hu in view of Ardashev does not disclose:
wherein removing at least one indication of the owner's status to the distributed ledger comprises removing the transaction account or the owner's public key from at least one whitelist implemented on at least one smart contract
Omar, an analogous art of blockchain transactions, discloses:
wherein removing at least one indication of the owner's status to the distributed ledger comprises removing the transaction account or the owner's public key from at least one whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu in view of Ardashev to include removing the transaction account or the owner's public key from at least one whitelist, as disclosed in Omar. One or ordinary skill in the art would have been motivated to do so in order to improve security (Omar, pages 1-6).
The combination of Hu in view of Ardashev in view of Omar does not disclose:
at least one whitelist implemented on at least one smart contract
Bell, an analogous art of blockchain transactions, discloses:
at least one whitelist implemented on at least one smart contract (para 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu in view of Ardashev in view of Omar to include at least one whitelist implemented on at least one smart contract, as disclosed in Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Bell, paras 3-7).

Claim 21: 
The combination of Hu in view of Ardashev discloses all limitations of claim 12. The combination of Hu in view of Ardashev does not disclose:
wherein adding at least one indication of the owner's status to the distributed ledger comprises adding the transaction account or the owner's public key to at least one whitelist implemented on at least one smart contract
Omar, an analogous art of blockchain transactions, discloses:
wherein adding at least one indication of the owner's status to the distributed ledger comprises adding the transaction account or the owner's public key to at least one whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu in view of Ardashev to include adding the transaction account or the owner's public key to at least one whitelist, as disclosed in Omar. One or ordinary skill in the art would have been motivated to do so in order to improve security (Omar, pages 1-6).
The combination of Hu in view of Ardashev in view of Omar does not disclose:
at least one whitelist implemented on at least one smart contract
Bell, an analogous art of blockchain transactions, discloses:
at least one whitelist implemented on at least one smart contract (para 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu in view of Ardashev in view of Omar to include at least one whitelist implemented on at least one smart contract, as disclosed in Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Bell, paras 3-7).

Claim 22: 
The combination of Hu in view of Ardashev discloses all limitations of claim 12. The combination of Hu in view of Ardashev does not disclose:
wherein removing at least one indication of the owner's status to the distributed ledger comprises removing the transaction account or the owner's public key from at least one whitelist implemented on at least one smart contract
Omar, an analogous art of blockchain transactions, discloses:
wherein removing at least one indication of the owner's status to the distributed ledger comprises removing the transaction account or the owner's public key from at least one whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu in view of Ardashev to include removing the transaction account or the owner's public key from at least one whitelist, as disclosed in Omar. One or ordinary skill in the art would have been motivated to do so in order to improve security (Omar, pages 1-6).
The combination of Hu in view of Ardashev in view of Omar does not disclose:
at least one whitelist implemented on at least one smart contract
Bell, an analogous art of blockchain transactions, discloses:
at least one whitelist implemented on at least one smart contract (para 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu in view of Ardashev in view of Omar to include at least one whitelist implemented on at least one smart contract, as disclosed in Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Bell, paras 3-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685